

Exhibit 10.1


February 1, 2019




Paul Soni
6901 Professional Parkway East / Suite 200
Sarasota, Florida 34240


Re:    Retirement Agreement and General Release


Dear Paul:


You have advised us of your decision to transition to eventual retirement from
Roper Technologies, Inc. (the “Company”). This letter when signed by you will
constitute the full agreement between you and the Company on the terms of your
retirement from employment (“Agreement”). By entering into this Agreement, the
parties have agreed to provide for a smooth transition both for yourself and the
Company and to provide for your eventual retirement therefrom. In connection
with your acceptance of this Agreement, you will be entitled to the following
items:


1.    Effective February 1, 2019, your position with the Company will change to
focus upon special projects at the direction of the Company’s Chief Executive
Officer. Your new title will be Vice President, and you may work primarily out
of your home. Your new monthly salary will be twenty-three thousand, six hundred
twenty-five Dollars ($23,625) per month commencing February 1, 2019, and
payable, starting on the Company’s first payroll date thereafter, subject to
normal and customary withholdings, including but not limited to tax
withholdings. You agree to serve in this role through your Retirement Date, as
defined below. You will retire from the Company and your employment with the
Company will terminate on January 31, 2021 (“Retirement Date”). You will cease
to earn vacation or paid time off effective January 1, 2019.


2.    As of the Retirement Date, you shall no longer be eligible to participate
in the Company’s group health and dental plans as an active employee participant
and your Retirement Date shall be considered a “qualifying event” for purposes
of triggering your right to continue your group health and dental insurance
pursuant to federal law (commonly referred to as “COBRA”). Further, as of the
Retirement Date, you shall no longer be eligible to participate in the Company’s
non-qualified retirement plan. In addition, your executive concierge health
benefits will end effective on your Retirement Date. The Company will continue
to pay the lease payment obligation and insurance on your current Company
vehicle through the earlier of: (i) the lease expiration; or (ii) your
Retirement Date, at which time you will surrender the vehicle to the leasing
company. Effective January 1, 2020 all operating costs associated with this
vehicle (assuming the lease has not expired by then) will be solely your
responsibility. Reimbursement or payment of any club dues and/or social
memberships shall end effective January 1, 2020.
 
3.    You will continue to be entitled to receive your 2018 annual cash
management bonus based upon Company performance at the same time other Company
bonuses are paid, but in no event later than March 15, 2019. After the 2018
bonus plan, you will not participate in any Company bonus plans.


4.    In order to facilitate your continuing service to the Company until your
Retirement Date, you shall retain your Company-issued laptop computer and
company issued iPhone through the Retirement Date. Should you wish to retain
your laptop computer and/or iPhone thereafter, you may do so, though the full
value of this benefit will be imputed to you as income and will be subject to
all applicable tax withholdings. You agree that you will coordinate with the
Company’s IT consultants to ensure that all Company data and confidential
information is removed from these devices should you retain them beyond the
Retirement Date.


5.    As part of your continuation of employment until your Retirement Date, you
will be eligible to vest in any equity awards that are scheduled to vest at any
time prior to or on your Retirement Date. You will have until the earlier of
January 31, 2024 or the date any particular option grant expires in accordance
with its own terms to exercise any vested and unexpired stock options.


- 1 -

--------------------------------------------------------------------------------






6.    Except as stated in this Agreement, all other benefits and compensation
end on the Retirement Date. However, this Agreement does not affect any existing
vested rights that you may have in the Company’s deferred compensation, pension,
retirement, and/or 401(k) plans. Benefits provided under this Agreement are
intended to be exempt from, or comply with, Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), which is the law that regulates severance
pay. This Agreement shall be construed, administered, and governed in a manner
that affects such intent, and the Company shall not take any action that would
be inconsistent with such intent. Without limiting the foregoing, the payments
and benefits provided under this Agreement may not be deferred, accelerated,
extended, paid out, or modified in a manner that would result in the imposition
of additional tax under Code Section 409A. Although the Company shall use its
best efforts to avoid the imposition of taxation, interest, and penalties under
Code Section 409A, the tax treatment of the benefits provided under this
Agreement is not warranted or guaranteed. As required by Code Section 409A and
the regulatory and other guidance promulgated thereunder, all reimbursements
provided in this Agreement shall be made such that the amount eligible for
reimbursement during a calendar year will not affect the expenses eligible for
reimbursement in another calendar year; and any reimbursement shall be paid to
you no later than the last day of the calendar year following the calendar year
in which the expense was incurred; and your right to reimbursements under this
Agreement shall not be subject to liquidation or exchange for another benefit.
Neither the Company nor its affiliates nor its or their directors, officers,
employees, or advisers shall be held liable for any taxes, interest, penalties,
or other monetary amounts owed by you or any other taxpayer as a result of this
Agreement.


7.
(a)    In consideration of the payments and benefits provided to you above, to
which you are not otherwise entitled and the sufficiency of which you hereby
acknowledge, you do, on behalf of yourself and your heirs, legal
representatives, administrators, executors, and assigns, hereby fully, finally,
and unconditionally release and forever discharge the Company and its parent,
subsidiary, and affiliated entities and its and their former and present
officers, directors, shareholders, employees, trustees, fiduciaries,
administrators, attorneys, consultants, agents, and other representatives, and
all their respective predecessors, successors, and assigns (collectively
“Released Parties”), in their corporate, personal, and representative
capacities, from any and all causes of actions, losses, obligations, rights,
claims, damages, costs, attorneys’ fees, suits, and demands, of any and every
kind, nature and character, known or unknown, asserted or unasserted. liquidated
or unliquidated, absolute or contingent, in law and in equity, waivable and/or
enforceable under any local, state, federal, or foreign common law,
constitution, statute, or ordinance which arise from or relate to your
employment with the Company or the termination thereof, or any past actions or
omissions of the Company or any of the Released Parties through the date you
sign this Agreement. Specifically included in this release is a general release
which releases the Released Parties from any claims, including without
limitation claims under: (1) Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991 (race, color, religion, sex, and
national origin discrimination); (2) the Americans with Disabilities Act, as
amended (disability discrimination); (3) 42 U.S.C. § 1981 (race discrimination);
(4) the Age Discrimination in Employment Act (29 U.S.C. §§ 621-624), as amended
(age discrimination); (5) 29 U.S.C. § 206(d)(1) (equal pay); (6) Executive Order
11246 (race, color, religion, sex and national origin discrimination); (7)
Executive Order 11141 (age discrimination); (8) Section 503 of the
Rehabilitation Act of 1973 (disability discrimination); (9) Employee Retirement
Income Security Act of 1974, as amended; (10) the Occupational Safety and Health
Act; (11) the Ledbetter Fair Pay Act; (12) the Family and Medical Leave Act;
(13) the Genetic Information and Non-Discrimination Act; (14) the Uniformed
Service Employment and Reemployment Rights Act; (15) the Worker Adjustment and
Retraining Notification Act; (16) Sarbanes-Oxley Act of 2002; and (17) other
similar federal, state, and local anti-discrimination and other employment laws,
including those of the State of Florida (including, without limitation, the
Florida Civil Rights Act, Florida Whistleblower Protection Act, Florida Wage
Discrimination Law, Florida Equal Pay Act, and the Florida Constitution). You
further acknowledge that you are releasing, in addition to all other claims, any
and all claims based on any retaliation, tort, whistle-blower, personal injury,
defamation, invasion of privacy, retaliatory discharge, constructive discharge,
or wrongful discharge theory; any and all claims based on any oral, written, or
implied contract or on any contractual theory; any and all claims based on any
public policy theory; any and all claims for severance pay, supplemental
unemployment pay, or other separation pay; any and all claims related to the
Company’s use of your image, likeness, or photograph; and any and all claims
based on any other federal, state, or local Constitution, regulation, law
(statutory or common), or other legal theory, as well as any and all claims for
punitive, compensatory, and/or other damages, back pay, front pay, fringe
benefits, and attorneys’ fees, costs, or expenses.



- 2 -



--------------------------------------------------------------------------------




Nothing in this Agreement and Release, however, is intended to waive your
entitlement to vested benefits under any 401(k) plan or other benefit plan
provided by the Company. Finally, the above release does not waive claims that
you could make, if available, for unemployment compensation, workers’
compensation, or claims that cannot be released by private agreement. You agree,
on or within ten (10) days following your Retirement Date, to execute and
deliver to the Company a release (provided by the Company on or about your
Retirement Date) containing the same language as set forth in this paragraph 7
and in paragraph 16 of this Agreement.


(b)    You further acknowledge and agree that you have not filed, assigned to
others the right to file, reported, or provided information to a government
agency, nor are there pending, any complaints, charges, or lawsuits by or on
your behalf against the Company or any Released Party with any governmental
agency or any court, except for any filings, reports or information you may have
made or provided pursuant to Section 21F of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) or other applicable whistleblower laws or
regulations. Nothing in this Agreement (i) limits or affects your right to
challenge the validity of this Agreement; (ii) prevents or precludes you from
filing a charge or complaint with or from participating in an investigation or
proceeding conducted by the EEOC, the National Labor Relations Board, the
Securities and Exchange Commission, or any other federal, state or local agency
charged with the enforcement of any laws, including providing documents or other
information; or (iii) prevents you from exercising your rights under Section 7
of the National Labor Relations Act (“NLRA”) to engage in protected, concerted
activity with other employees, although by signing this Agreement you waive any
right to recover any individual relief (including back pay, front pay,
reinstatement or other legal or equitable relief) in any charge, complaint, or
lawsuit or other proceeding brought by you or on your behalf by any third party,
either individually, or as part of any class or collective action, except for
any right you may have to receive a payment from a government agency (and not
the Company) for information provided to the government agency.


(c)    No provision of this Agreement shall be construed or enforced in a manner
that would prevent you from testifying fully and truthfully under oath in any
court, arbitration, governmental or administrative agency proceeding, or from
providing complete and truthful information in the course of any government
investigation. No provision of this Agreement shall be construed or enforced in
a manner that would interfere with your rights under the NLRA to discuss or
comment on terms and conditions of employment.


(d)    Nothing in this Agreement: (i) prohibits or shall be construed to
prohibit you from reporting possible violations of law or regulation to any
government agency or self-regulatory organization or from making other legally
protected disclosures under applicable whistleblower laws or regulations
(including pursuant to Section 21F of the Exchange Act), without notice to or
consent from the Company; or (ii) prohibits or shall be construed to prohibit
you from receiving a reward from the SEC pursuant to Section 21F of the Exchange
Act and the regulations thereunder or, to the extent required by law, from
another government agency pursuant to another applicable whistleblower law or
regulation in connection therewith.


8.    Non-Competition and Non-Solicitation.


(a)    The Company. The Company is a global developer, manufacturer and marketer
of technology and industrial products.


(b)    Your Job Duties. You agree that your job duties during your tenure with
the Company included the following: Principal Accounting Officer; Executive Vice
President.


(c)    Your Obligations. From the date hereof through the Retirement Date, you
agree that you will not perform the same or substantially the same job duties on
behalf of a business or organization that competes with the Company. This
non-competition covenant is limited to the following geographic area: United
States. Furthermore, from the date hereof through the first anniversary of your
Retirement Date, you agree that you will not encourage any Company employee to
terminate his or her employment relationship with the Company. Notwithstanding
the foregoing, you may serve as a professional reference for any Company
employee.




- 3 -



--------------------------------------------------------------------------------




(d)    Reasonableness. You hereby acknowledge and agree that: (i) the
restrictions provided in this paragraph are reasonable in time and scope in
light of the necessity for the protection of the business and good will of the
Company and the consideration provided to you under this Agreement; and (ii)
your ability to work and earn a living will not be unreasonably restrained by
the application of these restrictions.


(e)    Injunctive Relief. You also recognize and agree that should you fail to
comply with the restrictions set forth above regarding Non-Competition and/or
Non-Solicitation, which restrictions you recognize are vital to the success of
the Company’s business, the Company would suffer substantial damage for which
there is no adequate remedy at law due to the impossibility of ascertaining
exact money damages. Therefore, you agree that in the event of the breach or
threatened breach by you of any of the terms and conditions of this Agreement,
the Company shall be entitled, in addition to any other rights or remedies
available to it, to institute proceedings in a federal or state court and to
secure immediate temporary, preliminary, and permanent injunctive relief. In the
event the enforceability of any of the covenants in this paragraph are
challenged in court, the applicable time period as to such covenant shall be
deemed tolled upon the filing of the lawsuit challenging the enforceability of
this Agreement until the dispute is finally resolved and all periods of appeal
have expired.


9.    You understand and agree that this Agreement contemplates and memorializes
an unequivocal, complete, and final dissolution of your employment relationship
with the Company, and that, therefore, you have no automatic right to be
reinstated to employment with or rehired by the Company, and that in the future,
the Company and its affiliated and related entities and their successors and
assigns shall have no obligation to consider you for employment, although it may
voluntarily choose to do so.


10.    You agree to return to the Company all of the Company’s property no later
than the Retirement Date, including, without limit, any electronic or paper
documents and records and copies thereof that you received or acquired during
your employment containing confidential Company information and/or regarding the
Company’s practices, procedures, trade secrets, customer lists, or product
marketing, and that you will not use the same for your own purpose. You further
agree to return to Jason Conley any and all hard copies of any documents which
are the subject of a document preservation notice or other legal hold and to
notify Jason of the location of any electronic documents which are subject to a
legal hold.


11.    When permitted by applicable law, you agree that in the event that you
breach any of your obligations under this Agreement, the Company is entitled to
stop any of the payments or other consideration to be provided to you pursuant
to this Agreement and to recover any payments or other consideration already
paid you. This includes, when allowed by applicable law the value of other
benefits already paid to you pursuant to this Agreement prior to your proceeding
with any claim in court against any of the Released Parties. You further agree
that in the event of a breach by you, the Company shall be entitled to obtain
any and all other relief provided by law or equity including the payment of its
attorneys’ fees and costs.


12.    It is agreed that neither you nor the Company, nor any of its officers,
directors, or employees, make any admission of any failing or wrongdoing or
violation of any local, state, or federal law by entering into this Agreement,
and that the parties have entered into this Agreement simply to resolve your
employment relationship in an amicable manner and to assist you as you
transition to retirement. While considering this Agreement and at all times
thereafter, both parties agree to act in a professional manner and not make any
disparaging or negative statements regarding the other or the Company’s
affiliated companies and its and their officers, directors, and employees, or
its and their products/services or to otherwise act in any manner that would
damage the business reputation of the same. Nothing in this non-disparagement
provision is intended to limit your ability to provide truthful information to
any governmental or regulatory agency or to cooperate with any such agency in
any investigation.




- 4 -



--------------------------------------------------------------------------------




13.    You agree, upon reasonable notice, to advise and assist the Company and
its counsel in preparing such operational, financial, and other reports, or
other filings and documents, as the Company may reasonably request, and
otherwise cooperate with the Company and its affiliates with any request for
information. You also agree to assist the Company and its counsel in prosecuting
or defending against any litigation, complaints, or claims against or involving
the Company or its affiliates. The Company shall pay your necessary travel costs
and expenses in the event it requires you to assist it under this Paragraph.


14.    You acknowledge and agree that this Agreement sets forth the entire
understanding between the parties concerning the matters discussed herein, that
no promise or inducement has been offered to you to enter into this Agreement
except as expressly set forth herein, that the provisions of this Agreement are
severable such that if any part of the Agreement is found to be unenforceable,
the other parts shall remain fully valid and enforceable, and that a court is
authorized to amend the relevant provisions of the Agreement to carry out the
intent of the parties to the extent legally permissible.


15.    Any employment security agreement or change in control agreement,
employment agreement, severance agreement or other agreement, policy, or
practice relating to severance benefits or monies to be paid to you upon your
termination from employment with the Company is expressly rendered null and void
by this Agreement.


16.    You acknowledge and agree that: (i) you have been paid in full for all
hours that you have worked through the date you sign this Agreement; (ii) it is
your responsibility to make a timely report of any work related injury or
illness and that you have reported to human resources any work related injury or
illness that occurred up to and including through your Retirement Date.


17.    You acknowledge and agree that the releases set forth above are in
accordance with and shall be applicable to, without limitation, any claims under
the Age Discrimination in Employment Act and the Older Workers’ Benefit
Protection Act, and that in accordance with these laws, you are hereby advised
in writing to consult an attorney prior to accepting and executing this
Agreement. You have twenty-one (21) days from your receipt of this letter to
accept the terms of this Agreement. You may accept and execute this Agreement
within those twenty-one (21) days. You agree that if you elect to sign this
Agreement before the end of this twenty-one (21) day period, it is because you
freely chose to do so after carefully considering its terms.


If you accept the terms of this Agreement, please date and sign this letter and
return it to me. Once you execute this Agreement, you have seven (7) days in
which to revoke in writing your acceptance by providing the same to me, and such
revocation will render this Agreement null and void. If you do not revoke your
acceptance in writing and provide it to me by midnight on the seventh (7th) day,
this Agreement shall be effective the day after the seven- (7-) day revocation
period has elapsed (“Effective Date”).


Sincerely,
/s/ L. Neil Hunn
 
L. Neil Hunn
 
President & Chief Executive Officer

By signing this letter, I represent and warrant that I have not been the victim
of age or other discrimination or wrongful treatment in my employment and the
termination thereof. I further acknowledge that the Company advised me in
writing to consult with an attorney, that I had at least twenty-one (21) days to
consider this Agreement, that I received all information necessary to make an
informed decision and I had the opportunity to request and receive additional
information, that I understand and agree to the terms of this Agreement, that I
have seven (7) days in which to revoke my acceptance of this Agreement, and that
I am signing this Agreement voluntarily with full knowledge and understanding of
its contents.
            
Dated February 1, 2019
Name: /s/ Paul Soni
 
Paul Soni



- 5 -

